                 TRIN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re: JASON TOMPKINS ,             :      Chapter 13
             Debtor ,                :      Case No. 5:18-bk-02383

  CERTIFICATE OF SERVICE: NOTICE OF &Amended Motion To Sell Real Property Of The
  Estate Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax
                        Map# 107.04-02-65, Pike County, Pennsylvania

      I certify that I am more than 18 years of age and that on March 22, 2021, I caused to be
 served a true and correct copy of the Amended Motion To Sell Real Property Of The Estate
 Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map#
 107.04-02-65, Pike County, Pennsylvania and related Notice on the following matrix of parties
 by prepaid US Post.

                                            Isl Mark E. Moulton
                                            Mark E. Moulton
                                            Attorney for Debtor
                                            Moulton & Moulton, PC
                                            693 Route 739
                                            Hawley, PA 18428
                                            (570) 775-9525; fax (570)775-0676




Case 5:18-bk-02383-HWV        Doc 84 Filed 04/07/21 Entered 04/07/21 16:20:59             Desc
                              Main Document    Page 1 of 2
Label Matrix for local noticing        American Web Loan
                                       2128 N. 14th St. Suite 1 #130
Case 5:18-bk-02383-HWV                 Ponca City, OK 74601-1831
Middle District of Pennsylvania
Wilkes-Barre

                                       Central Cred Servs LLC                  (p)CITIBANK
                                       9550 Regency Sq Blvd STE 500            PO BOX 790034
                                       Jacksionviulle, FL 32225-8169           ST LOUIS MO 63179-0034



Commercial Acceptance Comp             Commonwealth Health EMS                Credit Collection Services
2300 Gettysburg Rd STE 102             PO Boix 726                            725 Canton Street
Camp Hill, PA 17011-7303               New Cumberland, PA 17070-0726          Norwood, Massachusetts 02062-2679



Danny Santilo                                                                 Department of Veterns Affairs
3765 Hemlock Farms                                                            444 W Fort St.
Hawley, pa 18428-9150                                                         Boise, ID 83702-4535



                                       First Premier Bank
                                       601 S Minnesota Ave
                                       Sioux Falls, South Dakota 57104-4868



                                       Hyatt Hyatt & Landau
                                       123 S Broad Street
                                       STE 1660
                                       Philadelphia, PA 19109-1003


Medical Diagnostic Labs LLC            Moses Taylor Hospital
2439* Kuser Rd                         700 Quincy Ave
Hamilton, NJ 08690-3303                Scranton, Pennsylvania 18510-1798



Northland Group
PO Box 390846
Minneapolis, Minnesota 55439-0846



PPL                                    Pennsylvania Department of Revenue
827 Hausman Road                       Bankruptcy Division
Allentown, Pennsylvania 18104-9392     P.O. Box 280946
                                       Harrisburg, PA 17128-0946


Professional Account Servs             Wells Fargo Credit Cards                Wayne Memorial Hospital
PO Box 188                             P.O. Box 14517                          601 Park Street
Brentwood, TN 37024-0188               Des Moines, Iowa 50306-3517             Honesdale, Pennsylvania 18431-1498


              Case 5:18-bk-02383-HWV   Doc 84 Filed 04/07/21 Entered 04/07/21 16:20:59              Desc
                                       Main Document    Page 2 of 2
